Citation Nr: 0118461	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-17 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the left mandibular trigone, claimed as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel






INTRODUCTION

The veteran had active service from June 1968 to June 1970.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Paul, 
Minnesota (RO) which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran served in Vietnam during the Vietnam era.

3.  The medical evidence indicates that the veteran's 
squamous cell carcinoma was not manifested during service.

4.  The VA does not recognize squamous cell carcinoma as 
being etiologically related to herbicide agents used in 
Vietnam.

5.  There is no competent medical evidence that the veteran's 
squamous cell carcinoma is causally or etiologically related 
to herbicides that he may have been exposed to while serving 
in Vietnam, or to any other incident of service.


CONCLUSION OF LAW

Squamous cell carcinoma of the left mandibular trigone was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 1991);  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000);  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act of 2000.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000).  In this regard, service medical records 
are associated with the claims file, and the veteran has been 
afforded a VA examination in connection with this claim.  
Upon denial of the claim, a Statement of the Case was sent to 
the veteran in June 2000, notifying him of the basis for 
denial and informing him what evidence was necessary in order 
to substantiate the claim.  The veteran declined the 
opportunity for a personal hearing in connection with this 
matter.  As such, the Board finds that the case is ready for 
appellate review.

This appeal arises out of the veteran's claim for service 
connection for squamous cell carcinoma of the left mandibular 
trigone.  In particular, the veteran maintains that he was 
exposed to Agent Orange herbicides during service in Vietnam 
and that this exposure led to his developing squamous cell 
carcinoma.  The veteran related in his Substantive Appeal 
that after consultation with his operating surgeon, they were 
unable to rule out the possibility that Agent Orange 
herbicides could be a substantial contributing factor towards 
cancers of various unidentifiable versions, with soft tissue 
sarcoma only being one.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303.  "Generally, to prove service connection, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury." Pond v. West, 12 Vet. App. 341, 346 (1999).  For 
certain chronic diseases specified by statute, including 
malignant tumors, the nexus element may be satisfied by 
presumption if the disease is manifest within a certain 
prescribed time following service separation, usually to a 
degree of 10 percent within the first post-service year.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough, there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Grober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology. Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As to the veteran's specific contentions that he was exposed 
to Agent Orange, which resulted in his disability, the Board 
observes that for claims involving exposure to an herbicide, 
such as Agent Orange, the law provides that veterans who 
served on active military, naval, or air service in the 
Republic of Vietnam during the period beginning January 9, 
1962 and ending on May 7, 1975 (known as the Vietnam era), 
and who have a disease specified by statute, shall be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.309(e).  The United States Court of Appeals for Veterans 
Claims (Court) has held that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
[a claim for service connection] where the veteran has not 
developed a condition enumerated in either 38 U.S.C.A. 
§ 1116(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 
Vet. App. 164, 168 (1999) (the Court held that because there 
was no evidence that the appellant had developed an 
enumerated disease, the Board's implicit determination that 
the appellant had presumptive in-service exposure is 
erroneous as a matter of law).  In other words, if a veteran 
does not have a condition listed in the VA laws and 
regulations as presumed to be related to herbicide exposure, 
there is no presumption that the veteran was in fact exposed 
to herbicides in service.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, event though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

Recently, the Secretary published a list of conditions for 
which a presumption of service connection based on exposure 
to herbicides used in Vietnam during the Vietnam era is not 
warranted.  See Notice, 64 Fed. Reg. 59232-59243 (1999).  
That list of conditions includes squamous cell carcinoma.  
The authority for such a finding stemmed from a provision in 
the Agent Orange Act of 1991, which permitted the Secretary 
to enter into an agreement with the National Academy of 
Sciences (NAS) and to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in Vietnam during the Vietnam era, and each 
disease suspected to be associated with such exposure.  The 
NAS conducted studies, and on the basis of all available 
evidence, the Secretary concluded that the credible evidence 
against an association between squamous cell carcinoma and 
other related skin cancers and herbicide exposure outweighs 
the credible evidence for such an association, and he has 
determined that a positive association did not exist.  Id.

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), and the Agent Orange Act of 1991, Public Law 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. Denied, 118 S.Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
In other words, presumption is not the sole method for 
showing causation in establishing a claim for service 
connection as due to herbicide exposure.

Initially, as discussed above, the Board notes that squamous 
cell carcinoma is not among the types of conditions for which 
a causal relationship to Agent Orange exposure has been 
established.  Therefore, although the veteran served in the 
Republic of Vietnam during the Vietnam era, see 38 C.F.R. 
§ 3.2(f), there is no competent medical evidence of record 
that he has been diagnosed with one of the disorders listed 
under 38 U.S.C.A. § 1116(a)(3) or 38 C.F.R. § 3.309(e).  
Thus, he is not entitled to presumptive service connection 
for the claimed disorder based on Agent Orange exposure.  See 
McCartt, 12 Vet. App. at 168.

Nevertheless, although the veteran has not been shown to have 
a condition for which presumptive service connection is 
available based on Agent Orange exposure, the veteran may 
still establish service connection on a direct basis, 
including as due to Agent Orange exposure.  See McCartt, 12 
Vet. App. 164, 167, citing Combee v. Brown, 34 F.3d 1039, 
1045 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation).

In the present case, the veteran had active military service 
from June 1968 to June 1970, and was awarded, among others, 
the National Defense Service Medal; Vietnam Service Medal 
with two Bronze Service Stars; Republic of Vietnam Campaign 
Medal; Vietnamese Cross of Gallantry with Palm; Air Medal; 
Purple Heart; Bronze Star Medal; Combat Infantryman Badge; 
Expert (Rifle M-14).  His service medical records are 
negative for any evidence of a diagnosis or treatment for 
squamous cell carcinoma of the left mandibular trigone, or 
any associated symptomatology.  The record also does not 
contain any evidence of a diagnosis of or treatment for 
squamous cell carcinoma within one year of separation from 
service.

The medical evidence of record consists of private medical 
records from the Duluth Clinic dated from December 1994 to 
October 1998.  These records show post-operative treatment 
for status post left composite resection for squamous cell 
carcinoma.  To the date of the last entry, in October 1998, 
there was no evidence of recurrent carcinoma.

The veteran underwent a VA examination in April 1999.  The 
examiner stated that the veteran's complaints did not seem to 
be a service connected problem, and that chief complaint is 
that he has difficulty eating.  In the veteran's medical 
history, the examiner noted that in December 1994, the 
veteran had a resection for squamous cell carcinoma of his 
left mandibular trigone area.  He also had a radical neck 
dissection, and in order to close the wound, a pectoralis 
flap.  Subsequent to the surgery, the veteran had all his 
teeth removed as a prelude to radiation therapy, and 
subsequent to that, dentures were made by a private dentist.  
The sequela of the surgery was that the veteran had weakness 
in his left arm, which causes him difficulty in raising his 
arm.  A physical examination revealed the veteran's mandible 
was deviated to the left, which was the side of the surgery.  
As a result of the mandibular deviation, the denture did not 
occlude properly.  Intraoral examination revealed an 
edentulous veteran, and the left posterior portion of the 
mandibular alveolus was missing, and there was scar tissue 
and tissue in this area from the pectoralis muscle transfer.  
The examiner also was of the opinion that due to the nature 
of the surgery, the veteran would have difficulty chewing and 
could not eat without difficulty.  The final diagnosis was 
postsurgical dehiscence of the left mandibular angle.

Also submitted were outpatient treatment reports from the VA 
Medical Center in Minneapolis dated April 2000 to June 2000.  
These refer to follow-up treatment following the December 
1994 surgery; the veteran was seeking bone grafts and jaw 
implants.

In this case, it is clear that the veteran suffered from 
squamous cell carcinoma of the left mandibular trigone.  It 
is also established that the veteran was likely exposed to 
herbicides during his Vietnam service.  Beyond those facts, 
however, there is no medical evidence of record that supports 
a claim for service connection for squamous cell carcinoma.  
The veteran's service medical records are silent as to any 
complaint or diagnosis of squamous cell carcinoma, and the 
post-service medical evidence indicates that the veteran did 
not develop squamous cell carcinoma until many years 
following service separation.  Squamous cell carcinoma is not 
a condition that is statutorily recognized as presumed to 
result from herbicide exposure.  Moreover, there is no 
evidence of record, medical or otherwise, which addresses 
whether the veteran's current disability might be causally 
connected to any event relating to his service in Vietnam, 
including the possibility of herbicide exposure while in 
service.  

The Board acknowledges the veteran's statement in his 
substantive appeal that his "reasoning leads [him] to 
believe that there may be a possibility of Agent Orange 
herbicides could be a substantial contributing factor towards 
cancers of various unidentifiable versions."  However, as 
the veteran is a lay person with no medical expertise or 
training, his statements alone are not enough to establish 
the presence of a current disability, or the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Rather, competent medical evidence is needed on 
this point.  In the present case, in the absence of some 
competent medical evidence of record addressing whether the 
veteran's squamous cell carcinoma is causally or 
etiologically related to the veteran's active service, 
including any herbicide exposure, the Board must find that 
service connection for squamous cell carcinoma of the left 
mandibular trigone is not warranted.

In conclusion, presumptive service connection for the 
veteran's disability cannot be granted because squamous cell 
carcinoma is not among the enumerated diseases listed in 
38 C.F.R. § 3.309 that have been determined by the Secretary, 
after weighing the scientific evidence, as having a positive 
association with exposure to herbicide exposure.  Direct 
service connection cannot be granted because the evidence 
currently contained within the claims file does not establish 
that the veteran incurred squamous cell carcinoma as the 
result of any incident (including herbicide exposure) during 
service, and does not establish that there exists a medical 
nexus between the veteran's squamous cell carcinoma and his 
period of service.

Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for squamous cell carcinoma of the left mandibular 
trigone.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claim that would give rise to a reasonable doubt in favor of 
the veteran, the benefit-of-the-doubt rule is not applicable, 
and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

Service connection for squamous cell carcinoma of the left 
mandibular trigone, claimed as due to exposure to herbicides, 
is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

